MANDATE

                 The Fourteenth Court of Appeals
                               NO. 14-11-01088-CV
Tanglewood   Homes     Association,   Inc. Appealed from the 80th District Court of
Appellant                                  Harris County. (Tr. Ct. No. 2008-65420).
                                           Opinion delivered by Justice Busby. Chief
v.
                                           Justice Frost also participating.
Stewart A. Feldman, Marla B. Feldman,
and Michael T. Kelly, Trustee, Appellees


TO THE 80TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before our Court of Appeals on April 30, 2014, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:

       This cause, a consolidated appeal from the judgment in favor of appellees
and cross-appellants, Stewart A. Feldman, Marla B. Feldman, and Michael T.
Kelly, Trustee, signed, December 22, 2011, was heard on the transcript of the
record. We have inspected the record and find error in the judgment. We therefore
REVERSE the portion of the trial court’s judgment awarding monetary damages
to Stewart A. Feldman, Marla B. Feldman, and Michael T. Kelly, Trustee, and we
RENDER judgment that they take nothing on their causes of action seeking
monetary damages. In addition, we REVERSE the portion of the trial court’s
judgment awarding attorneys’ fees to Stewart A. Feldman, Marla B. Feldman, and
Michael T. Kelly, Trustee, and RENDER judgment that they take nothing on their
claims for attorneys’ fees. We AFFIRM the remainder of the judgment.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order this decision certified below for observance.

      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.
      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, July 31,
2015.




                                         2